DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
The office action is in response to the claims filed on January 21, 2021 for the application filed January 21, 2021 which claims does not claim foreign or domestic priority. Claims 1-15 are currently pending and have been examined.

Claim Objections
Claims 1 and 8 objected to because of the following informalities:  Claim 1 uses a comma at the end of the monitor step and claim 8 uses commas at the end of the two providing steps and the mapping step. The commas should be changed to semicolons for consistency. Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a virtual scheduling module configured to: monitor by receiving, receive, transmit, provide in claim 1; transmit in claim 2; identify by extracting in claim 3; transmit in claim 5; and update and mark in claim 6, and a virtual consultation room configured to: facilitate consultation in claim 1 and interact with tools in claim 7.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. The corresponding structure is the considered to be processor hardware (shared, dedicated, or group) that executes code and memory hardware (shared, dedicated, or group) that stores code executed by the processor hardware. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Under step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance, claims 8-15 are directed towards a method to (i.e. a process) which is a statutory category.  Claims 1-7 are directed towards a system (i.e. a machine) which is a statutory category. Since the claims are directed toward statutory categories, it must be determined if the claims are directed towards a judicial exception (i.e. a law of nature, a natural phenomenon, or an abstract idea).  In the instant application, the claims are directed towards an abstract idea. 
Under step 2A, prong one of the 2019 Revised Patent Subject Matter Eligibility Guidance, independent claims 1 and 8 are determined to be directed to an abstract idea because an abstract idea is recited in the claims which fall within the subject matter groupings of abstract ideas. 
The abstract idea (identified in bold) recited in the claim 1 is identified as: 
a virtual scheduling module configured to: 
monitor an appointment schedule of a plurality of healthcare providers by receiving real-time appointment data, 
receive a plurality of consultation requests from a corresponding plurality of users; 
transmit an appointment request to a plurality of healthcare providers based on the consultation and receive an accept response from a subset of available healthcare providers; 
provide the subset of available healthcare providers to the user and enable the user to select one healthcare provider; and 
a virtual consultation room configured to facilitate a consultation between the selected healthcare provider and the user in a virtual consultation room. 

The abstract idea (identified in bold) recited in the claim 8 is identified as: 
providing, a user interface comprising a multistate selection feature that enables a user to raise a consultation request, 
mapping the consultation request to a corresponding set of healthcare providers that are available for consultation, 
determining a subset of available healthcare providers available to attend the consultation request; 
providing the subset of available healthcare providers to the user via the user interface, 
enabling the user to select a healthcare provider; and 
transmitting a scheduling request to the selected healthcare provider.

The identified limitations in the identified abstract idea fall within the subject matter grouping of certain methods of organizing human activity. The limitations, as drafted, is a process that, under its broadest reasonable interpretation, covers the human process of monitoring provider availability and interacting with patients and providers to enable a healthcare consultation. The claims recite acts typically performed be a healthcare admin, patients and providers. Accordingly, the claims recite an abstract idea. 
Under step 2A, prong two of the 2019 Revised Patent Subject Matter Eligibility Guidance, it must be determined whether the identified abstract ideas are integrated into a practical application. After evaluation, there is no indication that any additional elements or combination of elements integrate the abstract idea into a practical application, such as through: an additional element that reflects an improvement to the functioning of a computer, or an improvements to any other technology or technical field; an additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; an additional element that implements the judicial exception with, or uses the judicial exception in connection with, a particular machine or manufacture that is integral to the claim; an additional element that effects a transformation or reduction of a particular article to a different state or thing; or an additional element that applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception. Conversely, the additional elements, other than the abstract idea per se, when considered both individually and as an ordered combination, amount to no more than a recitation of:
Generally linking the abstract idea to a particular technological environment or field of use. The additional element of a virtual consultation room configured to facilitate a consultation between the selected healthcare provider and the user in a virtual consultation room simply link the abstract idea to the technological environment and field of use of teleconferencing/video conferencing as opposed to other types of appointments, which do not provide meaningful limits on the claim; 
Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea. The additional elements “a virtual scheduling module”, “one or more processors” and “a user interface comprising a multistate selection feature” are considered to be similar to adding the words “apply it” with the judicial exception, mere instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea. 
Dependent claims 2-7 and 9-15 add additional limitations, but these only serve to further limit the abstract idea, and are therefore also directed towards fundamentally the same abstract idea as independent claims 1 and 8, do not integrate the abstract idea into a particular application and/or do not amount to an inventive concept or significantly more as described below.
Under step 2B of the 2019 Revised Patent Subject Matter Eligibility Guidance, it must be determined whether provide an inventive concept by determining if the claims include additional elements or a combination of elements that are sufficient to amount to significantly more than the judicial exception. After evaluation, there is no indication that an additional element or combination of elements are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a processors, user interfaces and modules to perform the steps amounts to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. Thus the claims are not patent eligible.
The dependent claims merely present additional abstract information in tandem with further details regarding the elements from the independent claims and are, therefore, directed to an abstract idea for similar reasons as given above. For example, dependent claims 2-5 and 12 merely indicate additional details as to what data is obtained and how it is used which is encompassed by the identified abstract idea. Dependent claims 6, 11 and 15 merely described addition steps which are part of the method of organizing human activity. Dependent claims 9-10 generally link the abstract idea to the particular technological environment or field of use of teleconferencing/video conferencing as opposed to other types of appointments, which do not provide meaningful limits on the claim. Dependent claims 13-14 merely describe what data is displayed and how it is displayed which are well-understood, routine and conventional techniques as evidenced by Mathis. None of these functions are deemed to integrate the claims into a practical application or to amount to significantly more than the abstract idea.
Furthermore, looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements amounts to an inventive concept.
Therefore, whether taken individually or as an ordered combination, claims 1-15 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 8, 12 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Parthasarathy (U.S. Pub. No. 2014/0244275).
Regarding claim 8, Parthasarathy discloses a method for providing on-demand online healthcare consultation service (Fig. 2), the method being performed by one or more processors (Fig. 1) and comprising: 
providing, a user interface comprising a multistate selection feature that enables a user to raise a consultation request (Paragraph [0024], At block 204, the computing device 101 determines whether or not one or more inquiries for a medical service appointment is received from one or more user computing devices 102. Also see fig. 4A.) , 
mapping the consultation request to a corresponding set of healthcare providers that are available for consultation (Paragraph [0026], the computing device selects one or more available appointments based on the inquiry. In some cases, selecting one or more available appointments based on the inquiry may include searching appointment and/or pricing information., 
determining a subset of available healthcare providers available to attend the consultation request (Paragraph [0034], the computing device 101 may contact (such as upon receipt of an inquiry) one or more medical providers (which may be medical service providers corresponding to appointments that have been selected in response to an inquiry) and may offer the medical service providers the opportunity to bid for a particular appointment slot. In such a case, the medical service provider who provides the lowest bid may have that bid utilized as the determined price for a selected appointment with that medical service provider. The bids from providers is construed as a subset of the available providers which are available for the inquiry.); 
providing the subset of available healthcare providers to the user via the user interface (Paragraph [0037], the computing device presents the selected appointments and prices. Such presentation may include transmission of information regarding the appointments and prices to one or more user computing devices 102 for presentation. Also see fig 4B.), 
enabling the user to select a healthcare provider (Paragraph [0038], the computing device 101 determines whether or not a selection of one or more of the presented appointments has been received from a user computing device 102. Also see fig. 4B.); and 
transmitting a scheduling request to the selected healthcare provider (Paragraph [0211], the computing device 101 notifies the respective medical service provider (such as by communicating with the respective medical service provider computing device 103) of the purchase of the appointment. Such notification may include transmitting one or more messages confirming that the appointment has been purchased, editing scheduling software operating on the respective medical service provider computing device, transmitting information for the user to the medical service provider (which may be user medical history and/or personal health record information entered as part of the inquiry, stored in the non-transitory storage medium, or received from one or more healthcare benefit plan provider computing devices 104; one or more forms filled out by the user such as one more personal health record forms, medical service intake forms, and/or other forms; user address, telephone number, and/or other contact information; and/or other user information), and so on.).

Regarding claim 12, Parthasarathy further discloses wherein the consultation request is mapped to healthcare providers with a pre-determined distance of a location of the user (Paragraph [0026], the computing device selects one or more available appointments based on the inquiry. In some cases, selecting one or more available appointments based on the inquiry may include searching appointment and/or pricing information stored in the non-transitory storage medium 107 and/or other such storage device for available appointments that match one or more criteria included in the inquiry. For example, the inquiry may specify to search for all chiropractic appointments available the week of February 7 with chiropractors within a proximity of five miles of Omaha, Nebr. Based on such information, the computing device may select all available appointments that have times within the week of February 7 and are offered by chiropractors located within five miles of Omaha, Nebr.).

Regarding claim 15, Parthasarathy further discloses providing a payment option to the user to pay for the online consultation service (Paragraph [0039], the computing device determines whether or not the user has paid for the selected appointment. Determining whether or not the user has paid for the appointment may include processing payment information (such as credit card information, debit card information, check information, checking account information, savings account information, health savings account information, health spending account information, and/or any other financial information) for the user for any amounts not covered by one or more healthcare benefit plans covering the user. Also see fig. 4C.).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims XXX are rejected under 35 U.S.C. 103 as being unpatentable over Parthasarathy (U.S. Pub. No. 2014/0244275) in view of Hamm et al. (U.S. Pub. No. 2013/0060576).
Regarding claim 1, Parthasarathy discloses a healthcare network system for managing on-demand consultations with a healthcare provider (Fig. 1 and abstract), the system comprising: 
a virtual scheduling module configured to (See computer device 101 in fig. 1 and paragraph [0020].): 
monitor an appointment schedule of a plurality of healthcare providers by receiving real-time appointment data (Paragraph [0022], The appointment and pricing information may be obtained in a variety of different ways. For example, the computing device 101 may pull available appointments and other information from appointment scheduling software executing on one or more medical service provider computing devices 103 (such as periodically, at one or more scheduled times, when initiated by an operator of the computing device, upon receipt of one or more indications from a medical service provider computing device that information and/or updated information is available, and/or according to any other timing configuration.), 
receive a plurality of consultation requests from a corresponding plurality of users (Paragraph [0024], At block 204, the computing device 101 determines whether or not one or more inquiries for a medical service appointment is received from one or more user computing devices 102. Also see fig. 4A.); 
transmit an appointment request to a plurality of healthcare providers based on the consultation and receive an accept response from a subset of available healthcare providers (Paragraph [0026], the computing device selects one or more available appointments based on the inquiry. In some cases, selecting one or more available appointments based on the inquiry may include searching appointment and/or pricing information. Paragraph [0034], the computing device 101 may contact (such as upon receipt of an inquiry) one or more medical providers (which may be medical service providers corresponding to appointments that have been selected in response to an inquiry) and may offer the medical service providers the opportunity to bid for a particular appointment slot. In such a case, the medical service provider who provides the lowest bid may have that bid utilized as the determined price for a selected appointment with that medical service provider. The offer is construed as the request and the bid is construed as the accept response.); 
provide the subset of available healthcare providers to the user and enable the user to select one healthcare provider (Paragraph [0037], the computing device presents the selected appointments and prices. Such presentation may include transmission of information regarding the appointments and prices to one or more user computing devices 102 for presentation. Paragraph [0038], the computing device 101 determines whether or not a selection of one or more of the presented appointments has been received from a user computing device 102.); 

Parthasarathy further discloses that the appointments may be for telephonic and/or other remotely performed consultation (Paragraph [0021]), but does not appear to explicitly disclose a virtual consultation room configured to facilitate a consultation between the selected healthcare provider and the user in a virtual consultation room.
Hamm teaches that it was old and well known in the art of telemedicine at the time of the filing to provide a virtual consultation room configured to facilitate a consultation between the selected healthcare provider and the user in a virtual consultation room (Hamm, paragraph [0058], The server consult module 130 is configured to establish a telemedicine consult session between the patient device 20 and the physician device 30. In one embodiment, the server consult module 130 works cooperatively with a patient consult module and a physician consult module that are resident on the patient communication device and the physician communication device, respectively. The telemedicine consult session is preferably a real time audio and video conference session but any rich multimedia session that allows the physician to receive sufficient information (e.g., text, audio, video) to evaluate a patient to make a diagnosis may comprise a telemedicine consult session.) to allow delivery of the same high-quality standard of care that is provided in an office setting while also saving time, money, increasing efficiency and increased access to healthcare professionals (Hamm, paragraph [0016]).
	Therefore, it would have been obvious to one of ordinary skill in the art of telemedicine at the time of the filing to modify the system of Parthasarathy to include a virtual consultation room configured to facilitate a consultation between the selected healthcare provider and the user in a virtual consultation room, as taught by Hamm, in order to allow delivery of the same high-quality standard of care that is provided in an office setting while also saving time, money, increasing efficiency and increased access to healthcare professionals.

Regarding claim 2, Parthasarathy as modified by Hamm further discloses wherein the virtual scheduling module is configured to transmit the appointment request by identifying a set of healthcare providers by extracting availability data from the real-time appointment data (Paragraph [0026], the computing device selects one or more available appointments based on the inquiry. In some cases, selecting one or more available appointments based on the inquiry may include searching appointment and/or pricing information stored in the non-transitory storage medium 107 and/or other such storage device for available appointments that match one or more criteria included in the inquiry. For example, the inquiry may specify to search for all chiropractic appointments available the week of February 7 with chiropractors within a proximity of five miles of Omaha, Nebr. Based on such information, the computing device may select all available appointments that have times within the week of February 7 and are offered by chiropractors located within five miles of Omaha, Nebr. Also see paragraphs [0021]-[0022].).

Regarding claim 3, Parthasarathy as modified by Hamm further discloses wherein the virtual scheduling module is further configured to identify the set of available healthcare providers by extracting a set of parameters from the consultation request (Paragraph [0025], the inquiry may include information regarding the type of medical service(s) sought by the user, one or more locations (such as one or more addresses, cities, states, zip codes, and so on) to search within (such as within 5 miles), one or more user identifiers (such as name, identifiers for one or more healthcare benefit plans which cover the user, social security numbers, user addresses, financial information, medical history, personal health record, desired price and/or price ranges such as specified by a maximum and/or a minimum price, desired times and/or dates, and so on) particular healthcare benefit plans within which to search for participating medical service providers, and/or other such information related to the inquiry. Paragraph [0026], In some cases, selecting one or more available appointments based on the inquiry may include searching appointment and/or pricing information stored in the non-transitory storage medium 107 and/or other such storage device for available appointments that match one or more criteria included in the inquiry.).

Regarding claim 4, Parthasarathy as modified by Hamm further discloses wherein the consultation request comprises user profile data, a preferred consultation time slot, user location data and at least one symptom data related to a symptom that is being experienced by the user (Paragraph [0025], the inquiry may include information regarding the type of medical service(s) sought by the user, one or more locations (such as one or more addresses, cities, states, zip codes, and so on) to search within (such as within 5 miles), one or more user identifiers (such as name, identifiers for one or more healthcare benefit plans which cover the user, social security numbers, user addresses, financial information, medical history, personal health record, desired price and/or price ranges such as specified by a maximum and/or a minimum price, desired times and/or dates, and so on) particular healthcare benefit plans within which to search for participating medical service providers, and/or other such information related to the inquiry. Paragraph [0049], in various implementations, appointments may be bundled such that appointments may be offered and purchased as a group of appointments, for an episode of care (i.e., medical services relate to a specific medical problem, condition, or specific illness during a set time period.).

Regarding claim 6, Parthasarathy as modified by Hamm further discloses wherein the virtual scheduling module is further configured to update the real-time appointment data and mark the selected healthcare provided as unavailable for a predefined period of time (Paragraph [0041], the computing device 101 notifies the respective medical service provider (such as by communicating with the respective medical service provider computing device 103) of the purchase of the appointment. Such notification may include editing scheduling software operating on the respective medical service provider computing device. Paragraph [0021], appointment information may include a variety of appointment slots (such as Thursday Jan. 15, 2015 from 8:00 AM to 9:00 AM). Paragraph [0022], the computing device 101 may pull available appointments and other information from appointment scheduling software executing on one or more medical service provider computing devices 103. Editing the scheduling software for a purchased appointment would mark the time slot as unavailable for future pulls of available appointments.).

Regarding claim 7, Parthasarathy as modified by Hamm as applied to claim 1 further discloses wherein the virtual consultation room enables the user to interact with the healthcare provider by a plurality of interactive tools; wherein the interactive tools support audio, video, text and combinations thereof (Hamm, paragraph [0058], The telemedicine consult session is preferably a real time audio and video conference session but any rich multimedia session that allows the physician to receive sufficient information (e.g., text, audio, video) to evaluate a patient to make a diagnosis may comprise a telemedicine consult session.).

Regarding claim 9, Parthasarathy further discloses that the appointments may be for telephonic and/or other remotely performed consultation (Paragraph [0021]), but does not appear to explicitly disclose providing a virtual consultation room via the user interface configured to enable the user to interact with the selected healthcare provider.
Hamm teaches that it was old and well known in the art of telemedicine at the time of the filing to include providing a virtual consultation room via the user interface configured to enable the user to interact with the selected healthcare provider (Hamm, paragraph [0058], The server consult module 130 is configured to establish a telemedicine consult session between the patient device 20 and the physician device 30. In one embodiment, the server consult module 130 works cooperatively with a patient consult module and a physician consult module that are resident on the patient communication device and the physician communication device, respectively. The telemedicine consult session is preferably a real time audio and video conference session but any rich multimedia session that allows the physician to receive sufficient information (e.g., text, audio, video) to evaluate a patient to make a diagnosis may comprise a telemedicine consult session.) to allow delivery of the same high-quality standard of care that is provided in an office setting while also saving time, money, increasing efficiency and increased access to healthcare professionals (Hamm, paragraph [0016]).
Therefore, it would have been obvious to one of ordinary skill in the art of telemedicine at the time of the filing to modify the method of Parthasarathy to include providing a virtual consultation room via the user interface configured to enable the user to interact with the selected healthcare provider, as taught by Hamm, in order to allow delivery of the same high-quality standard of care that is provided in an office setting while also saving time, money, increasing efficiency and increased access to healthcare professionals.

Regarding claim 10, Parthasarathy as modified by Hamm as applied to claim 9 further discloses providing in the virtual consultation room, a plurality of interactive tools configured to enable the user to interact with the selected healthcare provider (Hamm, paragraph [0058], The telemedicine consult session is preferably a real time audio and video conference session but any rich multimedia session that allows the physician to receive sufficient information (e.g., text, audio, video) to evaluate a patient to make a diagnosis may comprise a telemedicine consult session.).



Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Parthasarathy (U.S. Pub. No. 2014/0244275) in view of Hamm et al. (U.S. Pub. No. 2013/0060576) and Dick et al. (U.S. Pub. No. 2015/0371351).
Regarding claim 5, Parthasarathy as modified by Hamm does not appear to explicitly disclose, but Dick teaches that it was old and well known in the art of healthcare administration at the time of the filing wherein the virtual scheduling module is further configured to transmit a decline message to the subset of available healthcare providers except the selected healthcare provider (Dick, paragraph [0065], At operation 414, the patient response module 210 can receive a patient response from the patient user in response to the bid response received at operation 410 and routed to the patient user at operation 412. Depending on the embodiment, the patient user may include a note (e.g., reason for accepting or rejecting) with their patient response, which the at least one healthcare provider user can access when reviewing the patient response. The patient response module 210 may route the patient response to the at least one healthcare provider user.) to permit a healthcare provider user to review information regarding how many bids were lost by the healthcare provider user (Dick, paragraph [0093]).
Therefore, it would have been obvious to one of ordinary skill in the art of healthcare administration at the time of the filling to further modify the system of Parthasarathy as modified by Hamm such that he virtual scheduling module is further configured to transmit a decline message to the subset of available healthcare providers except the selected healthcare provider, as taught by Dick, in order to permit a healthcare provider user to review information regarding how many bids were lost by the healthcare provider user.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Parthasarathy (U.S. Pub. No. 2014/0244275) in view of Dick et al. (U.S. Pub. No. 2015/0371351).
Regarding claim 11, Parthasarathy does not appear to explicitly disclose, but Dick teaches that it was old and well known in the art of healthcare administration at the time of the filing to include transmitting a decline message to the set of healthcare providers except the selected healthcare provider (Dick, paragraph [0065], At operation 414, the patient response module 210 can receive a patient response from the patient user in response to the bid response received at operation 410 and routed to the patient user at operation 412. Depending on the embodiment, the patient user may include a note (e.g., reason for accepting or rejecting) with their patient response, which the at least one healthcare provider user can access when reviewing the patient response. The patient response module 210 may route the patient response to the at least one healthcare provider user.) to permit a healthcare provider user to review information regarding how many bids were lost by the healthcare provider user (Dick, paragraph [0093]).
Therefore, it would have been obvious to one of ordinary skill in the art of healthcare administration at the time of the filling to modify the method of Parthasarathy to include transmitting a decline message to the set of healthcare providers except the selected healthcare provider, as taught by Dick, in order to permit a healthcare provider user to review information regarding how many bids were lost by the healthcare provider user.

Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Parthasarathy (U.S. Pub. No. 2014/0244275) in view of Mathis (U.S. Pub. No. 2018/0047120).
Regarding claim 13, Parthasarathy does not appear to explicitly disclose, but Mathis teaches that it was old and well known in the art of healthcare administration at the time of the filing wherein the user is presented with a map representation of each location corresponding to the subset of healthcare providers (Mathis, paragraph [0020], The server 21 compiles a list of healthcare providers and ranks 28 the list of healthcare providers based on the series of criteria provided by the user and the current location 24 of the client computer 11. The ranked list of healthcare providers is transmitted 29 by the server 21 to the client computer 11. Paragraph [0021], Once received, the logic 15 of the client computer 11 is configured to display 31 the ranked list of healthcare providers sent by the server 21. The ranked list is displayed 31 on a graphical user interface (hereinafter “GUI”), wherein the GUI provides a map of an area surrounding the client computer 11 as determined by the GPS system 16 and the ranked list of healthcare providers. Each healthcare provider location is integrated with the map. Also see fig. 3.) to easily view and compare costs from comparable providers located within a specific area (Mathis, paragraph [0003]).
Therefore, it would have been obvious to one of ordinary skill in the art of healthcare administration at the time of the filling to modify the method of Parthasarathy such that the user is presented with a map representation of each location corresponding to the subset of healthcare providers, as taught by Mathis, in order to easily view and compare costs from comparable providers located within a specific area.

Regarding claim 14, Parthasarathy further discloses wherein the user is presented with a list representation the subset of healthcare providers (), but does not appear to explicitly disclose wherein a nearest available healthcare provider is presented on the top of the list.
Mathis teaches that it was old and well known in the art of healthcare administration at the time of the filing wherein a nearest available healthcare provider is presented on the top of the list (Mathis, paragraph [0028], The list 38 is categorized by price, such that the lowest amount is listed at the top of the column and the highest amount is listed at the bottom. The location of the mobile device 35 is displayed on the map 36. The list 38 can further be categorized by distance to show the closet provider 37 relative to the mobile device's location 35, construed as closest listed at the top of the column and the farthest is listed at the bottom. Also see claim 1, displaying the ranked list of healthcare providers by proximity to the current location of the client computer.) to easily view and compare costs from comparable providers located within a specific area (Mathis, paragraph [0003]).
Therefore, it would have been obvious to one of ordinary skill in the art of healthcare administration at the time of the filling to modify the method of Parthasarathy such that the a nearest available healthcare provider is presented on the top of the list, as taught by Mathis, in order to easily view and compare costs from comparable providers located within a specific area.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Devin C. Hein whose telephone number is (303)297-4305. The examiner can normally be reached 9:00 AM - 5:00 PM M-F MDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason B. Dunham can be reached on (571) 272-8109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DEVIN C HEIN/Examiner, Art Unit 3686